J. R. Swan, J.
Neither the auditor of State, nor this court, can interpose to prevent the trustees frotn selecting such furniture as the taste of *584the auditor and the court might deem wholly inappropriate for a lunatic asylum. Its shape, color, and material, were left for the determination of the trustees. The price, too, was to be determined by the trustees, unless so grossly exorbitant as to amount to collusion and fraud.
But the sofas are not “ bedsteads, beds, bedding, chairs, tables, table ware, or kitchen utensils.” The appropriation did not cover sofas, and the auditor of State had a right to refuse to draw on the fund until they were stricken from the bill.

Motion for peremptory mandamus overruled.